Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This application is a 371 of PCT/EP2015/069751.
The amendment filed on February 16, 2021 has been entered.
 	Claims 1 and 6-8 are pending.

Election/Restrictions
Applicant elected without traverse of Group I with a species election of 
1.  E. coli as the recombinant microorganism
2.    enzymes a-d, as recited in current claim 1, having the sequence identifiers 
as follows:
a.    geranylgeranyl-diphosphate-synthase = SEQ ID NO: 12;
b.    isopentenyl-diphosphate-isomerase (ipi) = SEQ ID NO: 13;
c.    phytoene-desaturase/dehydrogenase (crtl) = SEQ ID NO: 14; and
d.    phytoene synthase (crtB) = SEQ ID NO: 15;
3.    lycopene-epsilon-cyclase (EC) (e) to be the ECmut3.3 
(A403E/L404A/A445S) of SEQ ID NO: 19; and
4.    carotenoid-cleavage-dioxygenase (CCD1) (f) having the sequence identifier 
= SEQ ID NO. 23.

Examiner notes that SEQ ID NO:43 will be examined since SEQ ID NO:43 comprises elected Arabidopsis thaliana CCD1 of SEQ ID NO:23.

Response to Arguments
 	Applicant’s amendment and arguments filed on February 16, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Objections
	In view of the expansion of “AtCCD1 or OfCCD1” and “ECmut3.3”, the objection of claim 1 for the recitation of “AtCCD1 or OfCCD1” and “ECmut3.3” has been withdrawn. 

Claim Rejections - 35 USC § 112

In view of the amendment of claim 1 to recite a sequence identifier for the EC and cancellation of claims 5, 11, and 40-45, the rejection of claim 1 and claims 5-8, 11, and 40-45 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn.

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass a method of producing enantiomerically pure alpha-ionone from  IPP and DMAPP by culturing E. coli comprising an expression cassette having at least 96% sequence identity to SEQ ID NO:43 that encodes (a) a geranylgeranyl diphosphate synthase crtE, (b) an isopentenyl diphosphate isomerase (ipi), (c) a phytoene desaturase/dehydrogenase (crtl), (d) a phytoene synthase (crtB), (e) lycopene-epsilon-cyclase (EC) ECmut3.3 having A403E/L404A/A445S substitutions relative to SEQ ID NO:19, and (f) an Arabidopsis thaliana carotenoid cleavage dioxygenase (AtCCD1) or an Osmanthus fragrans carotenoid cleavage dioxygenase (OfCCD1). A polynucleotide having 96% sequence identity to SEQ ID NO:43 (10,307 bp) equates to a variation of 412 bp of SEQ ID NO:43 or a variation of 137 amino acids of one to all of the encoded enzymes of idsA of SEQ ID NO:12 (301 amino acids), ipi of SEQ ID NO:13 (347 amino acids), crtl of SEQ ID NO:14 (492 amino acids), crtB of SEQ ID NO:15 (309 amino acids), ECmut3.3 of SEQ ID NO:19 (480 amino acids), and AtCCD1 of SEQ ID NO:23 (538 amino acids).   Therefore, the claims are drawn to a method of producing enantiomerically pure alpha-ionone from IPP and DMAPP by culturing E. coli comprising heterologous polynucleotides having 96% sequence identity to SEQ ID NO:43 encoding a genus of (a) any geranylgeranyl diphosphate synthase crtE having unknown structure, (b) any isopentenyl diphosphate isomerase (ipi) having unknown structure, (c) any phytoene desaturase/dehydrogenase (crtl) having unknown structure, (d) any phytoene synthase (crtB) having unknown structure, (e) any EC having unknown structure expect having the substitutions A403E/L404A/A445S relative to SEQ ID NO:19, and/or (f) an AtCCD1 or OfCCD1, including any mutants thereof.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, 
The recitation of  a microorganisms comprising a polynucleotide having 96% sequence identity to SEQ ID NO:43 encoding “geranylgeranyl diphosphate synthase crtE”, “isopentenyl diphosphate isomerase (ipi)”, “phytoene desaturase/dehydrogenase (crtl)”, “phytoene synthase (crtB)”, “lcopene epsilon cyclase (EC)” , and “carotenoid cleavage dioxygenase (CCD1)” fails to provide a sufficient description of the genus of proteins/genes expressed in the claimed E. coli as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.  The CAFC in UC California v. Eli Lilly, (43 USPQ2d 1398) stated that:  “in claims to genetic material, however a generic statement such as ‘vertebrate insulin cDNA’ or ‘mammalian insulin cDNA,’ without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.”  
The claims are drawn a method of producing enantiomerically pure alpha-ionone using E. coli comprising of a genus of polynucleotides encoding a genus of enzymes having unknown structure.  The specification only describes a method of producing E. coli comprising the plasmid of SEQ ID NO:43 (idsA/ipi/crtl/crtB/ECmut3.3/AtCCD1) or SEQ ID NO:44 (idsA/ipi/crtl/crtB/ECmut3.3/OfCCD1).   While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the two examples are not enough and does not constitute a representative number of species to describe the whole genus, and there is no evidence on the record of the relationship between the above recombinant E.coli and the structure of E. coli comprising of polynucleotides encoding polypeptides having unknown structure, wherein said E. coli produces enantiomerically pure alpha-ionone via any intermediates.  Therefore, the specification fails to describe a representative species of the claimed genus.  
With the aid of a computer, one of skill in the art could identify all of the polynucleotides having 96% sequence identity with SEQ ID NO:43.  However, there is no teaching regarding which 4% of the nucleic acids can vary from SEQ ID NO:43 (which equates to a variation of 137 amino acids) and still result in a polynucleotide encoding polypeptides having idsA, ipi, crtl, crtB, EC, and/or CCD1 activity.  
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of an enzyme, and there is 
While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure, there is not general knowledge in the art about idsA, ipi, crtl, crtB, EC, and CCD1 activity to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NO:43 as representative of other polynucleotides encoding polypeptides having idsA, ipi, crtl, crtB, EC, and CCD1 activity.  
Given this lack of additional representative species as encompassed by the claims, applicants have failed to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.  
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicants argue the claims meet the written description requirement because claim 1 has been amended to recite that the E. coli produces IPP and DMAPP as the starting material for the production of alpha-ionone and that the expression cassettes 
This is not found persuasive.  A polynucleotide having 96% sequence identity to SEQ ID NO:43 (10,307 bp) equates to a variation of 412 bp of SEQ ID NO:43 or a variation of 137 amino acids of one to all of the encoded enzymes of idsA of SEQ ID NO:12 (301 amino acids), ipi of SEQ ID NO:13 (347 amino acids), crtl of SEQ ID NO:14 (492 amino acids), crtB of SEQ ID NO:15 (309 amino acids), ECmut3.3 of SEQ ID NO:19 (480 amino acids), and AtCCD1 of SEQ ID NO:23 (538 amino acids), which corresponds to idsA having 54% sequence identity to SEQ ID NO:12 (301-137/307), ipi having 61% sequence identity to SEQ ID NO:13 (347-137/347), crtl having 72% sequence identity to SEQ ID NO:14 (492-137/492), crtB having at least 56% sequence identity to SEQ ID NO:15 (309-137/309), ECmut3.3 having at 71% sequence identity to SEQ ID NO:19 (480-137/480), or AtCCD1 having 74% sequence identity to SEQ ID NO:23 (538-137/538).  However, there is no teaching regarding which nucleic acids can vary from SEQ ID NO:43 or which amino acids can vary from SEQ ID NO:12, 13, 14, 15, 19, or 12 that result in a polypeptide having idsA, ipi, crtl, crtB, EC, or CCD1 activity, that when expressed in E. coli, the E. coli produces enantiomerically pure alpha-ionone from IPP and DMAPP.
The claimed invention requires a defined number of enzymes, wherein overexpression of said enzymes in E. coli results in production of enantiomerically pure alpha-ionone from IPP and DMAPP.  Although the specifications discloses exemplary enzymes that can be potentially expressed in E. coli, a “laundry list” disclosure of every possible moiety does not necessarily constitute a written description of every species in Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) or MPEP 2163. Further, while the exemplary enzymes/genes were known in the art, this knowledge alone would not allow one level of skill in the art to immediately envisage the claimed method of producing enantiomerically pure alpha-ionone from IPP and DMAPP by culturing E. coli comprising heterologous polynucleotides encoding a genus of enzymes having unknown structure.   Although expression of heterologous enzymes in E. coli was known in the art, directing carbon flow towards a target product via genetic engineering is subject to feedback inhibition and carbon source inhibition, and bottlenecks caused by accumulation of intermediates. Therefore, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which combination of enzymes/genes to express in E. coli to produce enantiomerically pure alpha-ionone from IPP and DMAPP  
As discussed in the written description guidelines, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  Satisfactory disclosure of a representative number depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only a few species within the genus.  As such, the description of solely functional features present in all members of the genus is insufficient to be representative of the attributes and features of the entire genus. 
Hence the rejection is maintained.
 
Claims 1 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing alpha-ionone using E. coli comprising the plasmid of SEQ ID NO:43 (idsA/ipi/crtl/crtB/ECmut3.3/AtCCD1) or SEQ ID NO:44 (idsA/ipi/crtl/crtB/ECmut3.3/OfCCD1), does not reasonably provide enablement for a method of producing alpha-ionone in E. coli comprising of polynucleotides having unknown structure encoding polypeptides having idsA, ipi, crtl, crtB, EC, and CCD1 activity, wherein said E. coli has the function of producing enantiomerically pure alpha-ionone from any starting material via any intermediates.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass a method of producing enantiomerically pure alpha-ionone from  IPP and DMAPP by culturing E. coli comprising an expression cassette having at least 96% sequence identity to SEQ ID NO:43 that encodes (a) a geranylgeranyl diphosphate synthase crtE, (b) an isopentenyl diphosphate isomerase (ipi), (c) a phytoene desaturase/dehydrogenase (crtl), (d) a phytoene synthase (crtB), (e) lycopene-epsilon-cyclase (EC) ECmut3.3 having A403E/L404A/A445S substitutions relative to SEQ ID NO:19, and (f) an Arabidopsis thaliana carotenoid cleavage dioxygenase (AtCCD1) or an Osmanthus fragrans carotenoid cleavage dioxygenase (OfCCD1). A polynucleotide having 96 % sequence identity to SEQ ID NO:43 (10,307 bp) equates to a variation of 412 bp of SEQ ID NO:43 or a variation of 137 amino acids of one to all of the encoded enzymes of idsA of SEQ ID NO:12 (301 amino acids), ipi of SEQ ID NO:13 (347 amino acids), crtl of SEQ ID NO:14 (492 amino acids), crtB of SEQ ID NO:15 (309 amino acids), ECmut3.3 of SEQ E. coli comprising heterologous polynucleotides having 96% sequence identity to SEQ ID NO:43 encoding (a) any geranylgeranyl diphosphate synthase crtE having unknown structure, (b) any isopentenyl diphosphate isomerase (ipi) having unknown structure, (c) any phytoene desaturase/dehydrogenase (crtl) having unknown structure, (d) any phytoene synthase (crtB) having unknown structure, (e) any EC having unknown structure expect having the substitutions A403E/L404A/A445S relative to SEQ ID NO:19, and/or (f) an AtCCD1 or OfCCD1, including any mutants thereof.
  The claims are not commensurate with the enablement provided by the disclosure with regard to E. coli comprising extremely large number of polynucleotides, wherein the microorganism produces enantiomerically pure alpha-ionone from any starting material/feed via any intermediates.  In the instant case, the specification only discloses a method of producing alpha-ionone using E. coli comprising the plasmid of SEQ ID NO:43 (idsA/ipi/crtl/crtB/ECmut3.3/AtCCD1) or SEQ ID NO:44 (idsA/ipi/crtl/crtB/ECmut3.3/OfCCD1).
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While the skilled artisan can transform E. coli with various polynucleotides encoding polypeptides of a pathway using well-known and widely used techniques in the art and create a reaction system with various enzymes, the amount of experimentation required is not routine due to the fact that the number of species 
In the absence of: (a) rational and predictable scheme for producing enantiomerically pure alpha-ionone from IPP and DMAPP, (b) a correlation between structure and the activity of producing enantiomerically pure alpha-ionone from IPP and DMAPP using E. coli comprising of heterologous polynucleotides encoding enzymes having unknowns structure, (c) rational and predictable scheme for making any polypeptide having unknown structure and having idsA, ipi, crtl, crtB, ECmut3.3, and CCD1, and (b) a correlation between structure and the function of having idsA, ipi, crtl, crtB, ECmut3.3, and CCD1, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.   The specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible E. coli to determine which recombinant E. coli transformed with which heterologous polynucleotides and which set of enzymes can produce enantiomerically pure alpha-ionone from any starting material/feed via any intermediates.  One of skill in the art would have to test these infinite possible polypeptides to determine which polypeptides have calcium-independent pectate lyase activity and/or improved thermostability.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
The specification does not provide any teaching or guidance as to (1) a set of enzymes that produce enantiomerically pure alpha-ionone from IPP and DMAPP other than I comprising SEQ ID NO:43 or SEQ ID NO:44, (2) which combinations of enzymes to use in E. coli in order to arrive at E. coli that produces enantiomerically pure alpha-ionone from any starting material/feed via any intermediates, and (3) the general tolerance of E. coli to alpha-ionone from any starting material/feed via any intermediates or intermediates leading up to alpha-ionone.
Further, since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's 
The amount of direction or guidance presented and the existence of working examples.  
The specification does not disclose of a delineated set of enzymes that can be used to produce enantiomerically pure alpha-ionone from IPP and DMAPP other than the E. coli transformed with the polynucleotide of SEQ ID NO:43 or 44.  Therefore, the specification fails to teach a set of enzymes that can be introduced into E. coli resulting in E. coli that produces enantiomerically pure alpha-ionone from any starting material/feed via any intermediates.  The specification is limited to a method of producing alpha-ionone using E. coli comprising the plasmid of SEQ ID NO:43 (idsA/ipi/crtl/crtB/ECmut3.3/AtCCD1) or SEQ ID NO:44 (idsA/ipi/crtl/crtB/ECmut3.3/OfCCD1), but provides no guidance with regard to the set of enzymes that produce enantiomerically pure alpha-ionone from any starting material/feed via any intermediates.   
 Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claim are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).   
Applicants argue the claims meet the enablement requirement because claim 1 has been amended to recite that the E. coli produces IPP and DMAPP as the starting material for the production of alpha-ionone and that the expression cassettes have a sequencer identity of at least 96% with the expression cassettes of SEQ ID NO:43 or 44. 
This is not found persuasive.  A polynucleotide having 96% sequence identity to SEQ ID NO:43 (10,307 bp) equates to a variation of 412 bp of SEQ ID NO:43 or a variation of 137 amino acids of one to all of the encoded enzymes of idsA of SEQ ID NO:12 (301 amino acids), ipi of SEQ ID NO:13 (347 amino acids), crtl of SEQ ID NO:14 (492 amino acids), crtB of SEQ ID NO:15 (309 amino acids), ECmut3.3 of SEQ ID NO:19 (480 amino acids), and AtCCD1 of SEQ ID NO:23 (538 amino acids), which corresponds to idsA having 54% sequence identity to SEQ ID NO:12 (301-137/307), ipi having 61% sequence identity to SEQ ID NO:13 (347-137/347), crtl having 72% sequence identity to SEQ ID NO:14 (492-137/492), crtB having at least 56% sequence identity to SEQ ID NO:15 (309-137/309), ECmut3.3 having at 71% sequence identity to SEQ ID NO:19 (480-137/480), or AtCCD1 having 74% sequence identity to SEQ ID NO:23 (538-137/538). However, there is no teaching regarding which nucleic acids can E. coli, the E. coli produces enantiomerically pure alpha-ionone from IPP and DMAPP.
The claimed invention requires a defined number of enzymes, wherein overexpression of said enzymes in E. coli results in production of enantiomerically pure alpha-ionone from IPP and DMAPP.  Although expression of heterologous enzymes in E. coli was known in the art, directing carbon flow towards a target product via genetic engineering is subject to feedback inhibition and carbon source inhibition, and bottlenecks caused by accumulation of intermediates. The specification provides no guidance with regard to which specific combination of enzymes/genes to express in E. coli other than the specific combination of  idsA/ipi/crtl/crtB/ECmut3.3/AtCCD1 of SEQ ID NO:43 or idsA/ipi/crtl/crtB/ECmut3.3/OfCCD1 of SEQ ID NO:44.  Without specific guidance, those skilled in the art will be subjected to undue experimentation of making and testing each of the enormously large number of enzymes/genes from such experimentation.   Therefore, it would require undue experimentation of the skilled artisan to make the claimed fuel cell.   
Hence the rejection is maintained.      

Conclusion

	Claims 1 and 6-8 are pending.

	Claims 1 and 6-8 are rejected.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652